[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                    FILED
                      ________________________         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             March 30, 2007
                       Nos. 06-11961 & 06-14817           THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                D. C. Docket No. 03-00326-CV-T-27-MAP

DOUGLAS S. CARTER,


                                                           Plaintiff-Appellant,

                                  versus


DIAMONDBACK GOLF CLUB, INC.,

                                                         Defendant-Appellee.



                      ________________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (March 30, 2007)

Before BIRCH, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Douglas S. Carter (“Carter”) filed suit against his former employer,

Diamondback Golf Club, Inc. (“Diamondback”), for religious discrimination under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., as amended

by the Civil Rights Act of 1991, 42 U.S.C. § 1981a (“Title VII”), and the Florida

Civil Rights Act, Fla. Stat. §§ 760.01–760.11. Previously, we vacated the district

court’s grant of summary judgment in favor of Diamondback on the grounds that

Carter had “present[ed] circumstantial evidence of a mixed motive on

Diamondback’s part.” Carter v. Diamondback Golf Club, Inc., No. 12422, slip op.

at 2 (11th Cir. Apr. 1, 2005).

      On remand, the district court considered Diamondback’s renewed motion for

summary judgment and held that Carter had presented circumstantial evidence

sufficient to raise a genuine issue of material fact that religion was a motivating

factor in Diamondback’s decision to fire him. The district court also determined

that if Carter were to convince the jury that religion was a motivating factor in his

termination, and Diamondback successfully raised a “same decision” defense,

Carter would be limited to seeking attorney’s fees and costs. The court held,

without considering the particular facts of the case, that Carter could not seek

declaratory or injunctive relief because he did not specifically request declaratory

or injunctive relief in his complaint. The district court chose not to construe



                                           2
language in the complaint requesting “such other relief as this Court deems just

and proper” as encompassing a claim for declaratory or injunctive relief.

       The case proceeded to trial and a jury returned a “mixed-motive” verdict

establishing that although religion was a motivating factor in Diamondback’s

decision to terminate Carter, Diamondback would have made the same decision

even if Carter’s religion had not been considered. Following its earlier limitation,

the district court did not consider declaratory or injunctive relief, but did determine

that Carter is not entitled to attorneys’ fees and costs because he did not obtain at

least some relief on the merits of his claim, and therefore was not a prevailing

party. Further, the district court did not award attorneys’ fees and costs because it

did not find Diamondback’s discrimination to be particularly egregious, but found

that Carter had engaged in wrongdoing of his own that resulted in his termination.

       In these consolidated appeals, Carter argues that (1) the district court erred in

ruling that it need not consider declaratory and injunctive relief, and (2) that the

district court erred in denying his motion for attorneys’ fees and costs.

                                               I.

       The district court should not have denied declaratory and injunctive relief

merely because Carter failed to specifically request such relief in his complaint.1


       1
        We review the district court’s conclusion that Carter was not entitled to declaratory or
injunctive relief de novo, as it was a conclusion of law. Miles v. Naval Aviation Museum Found.,

                                               3
Pursuant to Rule 54(c) of the Federal Rules of Civil Procedure, a court may grant

such relief as is proper notwithstanding the failure of a party to demand such relief

in the pleadings. See Holt Civic Club v. City of Tuscaloosa, 439 U.S. 60, 65-66, 99

S. Ct. 383, 387, 58 L. Ed. 2d 292 (1978). Under Rule 54(c) and Title VII, the

district court has broad discretion in fashioning relief to achieve the broad purposes

of the Civil Rights Act and has authority to award appropriate relief dictated by

evidence, “even though it may not have been sought in pleadings.” Fitzgerald v.

Sirloin Stockade, Inc., 624 F.2d 945, 957 (10th Cir. 1980); Rivers v. Washington

County Bd. of Educ., 770 F.2d 1010, 1012 (11th Cir. 1985) (“The district court has

broad, equitable discretion to grant any equitable relief it deems appropriate to

make persons whole for injuries suffered on account of unlawful employment

discrimination.”); See also 10 Charles Alan Wright, Arthur R. Miller & Mary Kay

Kane, Federal Practice and Procedure § 2664 (3d ed. 1998).

       The district court’s order names as its sole reason for limiting Carter’s relief

to attorneys’ fees and costs that he did not request declaratory or injunctive relief



Inc., 289 F.3d 715, 720 (11th Cir.2002). Diamondback correctly states that the standard of
review for application of Rule 54 is “whether the district court was clearly erroneous in its
factual findings and whether it abused its traditional discretion to locate a just result in light of
the circumstances peculiar to the case.” Albemarle Paper Co. v. Moody, 422 U.S. 405, 424-25,
95 S. Ct. 2363, 2375, 45 L. Ed. 2d 280 (1975) (internal quotation marks and citation omitted).
However, the district court did not appear to consider the facts or circumstances of this case in
limiting Carter’s remedy, but instead came to the legal conclusion that it would not consider
declaratory or injunctive relief because they had not been requested.

                                                   4
in his complaint. The plain language of Rule 54(c) requires courts to “grant the

relief to which the party in whose favor it is rendered is entitled, even if the party

has not demanded such relief in the party’s pleadings.” Fed. R. Civ. P. 54(c). The

fact that Carter’s complaint had not specifically requested declaratory or injunctive

relief does not foreclose their availability. Rule 54 requires the district court to

grant the relief to which each plaintiff is entitled, even if that relief is not requested

in the complaint.

       Notably, 42 U.S.C. §§ 2000e-5(g)(2)(B) limits the relief available in a

mixed-motive case: the district court “may grant declaratory relief, injunctive relief

. . . , and attorney's fees and costs demonstrated to be directly attributable only to

the pursuit of” a mixed motive claim. While we acknowledge that it is within the

discretion of the district court under Title VII not to grant declaratory or injunctive

relief, in this case we cannot determine whether the district court reached “a ‘just

result’ in light of the circumstances peculiar to the case,” Albemarle Paper Co.,

422 U.S. at 424, 95 S. Ct. at 2375, because the district court did not appear to

consider the facts of the case in making its determination. Accordingly, we vacate

the district court’s judgment with regard to declaratory and injunctive relief, and

remand for a consideration of available remedies based on the facts and




                                             5
circumstances of this case.2

                                                  II.

        Because the district court’s order denying attorneys’ fees and costs depends

in part on Carter’s failure to obtain declaratory or injunctive relief, Carter’s motion

for attorneys’ fees and costs should be reconsidered on remand as well. As the

district court properly notes, one of the considerations in determining entitlement

to fees is the existence or award of declaratory or injunctive relief. See Canup, 123

F.3d at 1444. Accordingly, although we agree with the district court’s reliance on

our precedent in Canup, 123 F.3d 1440, we vacate and remand the district court’s

order denying attorneys’ fees and costs for reconsideration following its

consideration of declaratory and injunctive relief.

        VACATED and REMANDED.




        2
        In so holding, we make no judgment as to whether declaratory or injunctive relief is
appropriate in this case. “Injunctive relief may not be available in a given case . . ., but it will be
available in some situations.” Canup v. Chapman-Union, Inc., 123 F.3d 1440, 1444 (11th Cir.
1997).

                                                   6